Citation Nr: 1727095	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disability of the upper extremities, to include radiculopathy and/ or carpal tunnel syndrome.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the low back. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to special monthly compensation (SMC).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1995 to September 1995 and from October 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2014 the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  It does not appear that the Veteran was offered an opportunity for a new hearing; however the Veteran is not prejudiced, given the favorable action on the claims in the decision below.

A November 2015 rating decision denied a rating in excess of 20 percent for a lumbar spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In October 2016, the Court granted a Joint Motion for Partial remand and remanded the claim to the Board for additional action consistent with the Joint Motion.  

Additionally in November 2015, the Board remanded the claim for service connection for a cervical spine disability and a neurological disability of the upper extremities.  The remand directives have been completed, and those claims have now been returned to the Board for appellate review.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  Cervical spine degenerative disc disease is related to service.

2.  Cervical radiculopathy of the upper extremities is proximately due to cervical spine degenerative disc disease.

3.  During the appeal period, degenerative disc disease of the low back has been manifested with flexion to 30 degrees at worst with consideration of functional loss and without unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks during any 12-month period.

4.  The Veteran meets the schedular requirements for TDIU since August 13, 2008; her service-connected disabilities preclude her from securing and maintaining gainful employment.

5.  The Veteran has a TDIU (a total rating) assigned to her low back disability, and her other disabilities' combined rating is 60 percent, as of August 13, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for cervical radiculopathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but not higher, for degenerative disc disease of the low back have been met from August 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).

4.  The criteria are met for a TDIU from August 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

5.  The criteria are met for SMC at the housebound rate starting from August 13, 2008.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Cervical Spine Disability

The Veteran asserts that a cervical spine disability is related to service or to her service-connected lumbar spine disability.   The Veteran asserts that her cervical spine was injured when she was swept away in floodwaters in Korea.  The RO conceded the Veteran's involvement in a severe flooding incident in an August 2010 rating decision.  

Service treatment records do not reflect complaints or findings of a cervical spine disability.  

A private treatment record dated in June 2010 noted a complaint of neck pain and left arm numbness since 1998, with an increase four months earlier.  A physician diagnosed mild to moderate cervical spondylosis. 

Post-service treatment records reflect diagnoses of cervical spine degenerative disc disease.  In November 2011, a private physician opined that the Veteran's cervical spine disability is related to injuries sustained in a flood in active service.  

In January 2016, a VA physician opined that the Veteran's cervical spine disability is less likely than not related to her service-connected lumbar spine disability.  The examiner further opined that the cervical spine disability was not aggravated beyond its natural progression by a lumbar spine disability.  

The Board finds that service connection for a cervical spine disability is warranted.  Post-service records show a history of cervical spine symptoms since 1998.  A competent medical opinion links the current cervical spine disability to service.  The evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for cervical spine degenerative disc disease is granted.   

Service Connection for a Neurological Disability of the Upper Extremities

The Veteran seeks service connection for a neurological disability of the upper extremities, to include radiculopathy and/ or carpal tunnel syndrome.
A December 2009 EMG of the upper extremities was normal.  An EMG study dated in October 2011 noted mild slowing of the median motor nerve at the wrist, consistent with carpal tunnel syndrome.  

Upon VA examination in May 2015, the examiner opined that the Veteran does not have carpal tunnel syndrome.  The examiner noted that an EMG in 2009 was negative.  The examiner therefore concluded that it is less likely than not that the Veteran has a diagnosis of carpal tunnel syndrome. 

A VA medical opinion dated in January 2016 reflects an opinion that pain and numbness of the upper extremities is due to cervical stenosis.  The examiner indicated that an EMG study was negative for carpal tunnel syndrome.  

The most probative evidence of record reflects that the Veteran has a current neurological disability of the upper extremities, diagnosed as upper extremity radiculopathy.  The January 2016 VA medical opinion links the Veteran's current upper extremity disability to her cervical spine disability, which is now service-connected.  Accordingly, service connection for a neurological disability of the upper extremities, diagnosed as cervical radiculopathy, is granted secondary to cervical spine degenerative disc disease.  38 C.F.R. § 3.310.

Initial Rating for Lumbar Spine Disability

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An August 2010 rating decision granted service connection for degenerative disc disease of the low back and assigned a 10 percent rating from September 2009.  The Veteran has appealed the initial rating assigned in the August 2010 rating decision. 

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

At an August 2010 VA examination, the Veteran had forward flexion to 80 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  The Veteran had end of range pain with flexion.  The examiner noted that there was no additional limitation of motion with repetition. 

Upon examination in April 2012, the Veteran reported low back pain with a herniated disc.  She reported that she had flare-ups.  The impact of the flare-ups was that she could not do anything on some days and sometimes could not pick up her daughter.  Range of motion testing showed flexion to 50 degrees, with painful motion at 50 degrees.  The Veteran had extension to 0 degrees.  Repetitive motion testing showed flexion to 50 degrees.  Functional loss included less movement than normal and pain on movement.  The examiner indicated that intervertebral disc syndrome was not present.

A May 2015 VA examination reflects diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran had forward flexion to 80 degrees, extension to 20 degrees, right lateral and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner was unable to determine without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time. 

The Veteran exhibited pain with forward flexion and extension.  Ankylosis was not present.  The examiner noted that the Veteran did not require bedrest due to intervertebral disc syndrome.  The functional loss due to the lumbar spine disability included being unable to walk, sit, or stand for more than 15 minutes without having to adjust her position for relief.  The Veteran denied bowel or bladder involvement.  She reported that she did not use assistive devices.  

The examination findings show forward flexion to 50 degrees with additional functional limitation due to pain.  The pain interferes with sitting, standing, and weight-bearing.  The VA examiners have been unable to determine with specificity the degrees of range of motion lost due to pain.  In light of the lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that, resolving all doubt in the Veteran's favor, the criteria for a higher rating of 40 percent for degenerative disk disease of the low back are approximated.  However, no ankylosis is demonstrated, so an even higher rating is not warranted.  

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id. 

The central inquiry in a TDIU claim is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a).

Service connection is in effect for PTSD, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; degenerative disc disease of the low back, rated as 40 percent disabling; right patellofemoral syndrome with subluxation, rated as 10 percent disabling; left patellofemoral syndrome with subluxation, rated as 10 percent disabling; limited flexion of the right knee, rated as 10 percent disabling; limited flexion of the left knee, rated as 10 percent disabling; tenosynovitis of the right wrist, rated as 10 percent disabling; radiculopathy of the lower extremities, each rated as 10 percent disabling; limited extension of the right knee, rated as 0 percent disabling; and limited extension of the left knee, rated as 0 percent disabling.  Service connection for a cervical spine disability and cervical radiculopathy have been granted in this decision.  The schedular requirements for TDIU have been met since August 13, 2008, the date on which the Veteran had a combined rating of at least 70 percent with one disability rated as 40 percent disabling.   

A "claim" for a TDIU was received on June 13, 2017.  However, the Veteran's TDIU issue is part and parcel of her claim for a higher initial rating in connection with her claim for service connection for a low back disability which was received by VA on August 13, 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's June 2017 submission indicates that she was employed as a service representative from 2008 to March 2015.  The claim form reflects that she is still employed as a service representative working from her home.

In a June 2017 written brief, the Veteran's representative noted that the Veteran has been unable to maintain competitive employment since 2008.  The brief noted that the Veteran has only maintained employment due to the protected nature of her work, specifically as a result of extensive accommodations provided by her employer.  

A March 2017 affidavit from the Veteran noted that her service-connected disabilities interfere with her ability to work.  The Veteran stated that her service-connected back disability made it difficult to sit for extended periods of time due to excruciating pain.  The Veteran stated that, from April 2014 up to the present, she has only been able to maintain her employment due to accommodations provided by her cmployer.  She stated that her service-connected disabilities interfere with her ability to perform her job.

An opinion from a vocational expert was received in March 2017.  The vocational expert opined that it is at least as likely as not that the Veteran's low back disability, alone, precludes her from securing and following a substantially gainful occupation since 2008, when she began working for the Social Security Administration in a protected environment.  The vocational expert noted that her employer accommodated absences far beyond what is normally tolerated in competitive occupations, with the Veteran having approximately 150 days of absences between 2008 and 2015 prior to taking a year off for back surgery.  The vocational expert opined that her employment from 2008 until the present would likely not have been maintained because of her service-connected disabilities at most substantially gainful competitive occupations that expect a certain level of productivity and reliability.  The expert indicated that the symptoms reported would make it impossible for the Veteran to work at any exertional level due to fatigue and pain.  

Although there is no standard articulated in the regulation as to the meaning of "protected" work, the dictionary defines the word "protect" as meaning "to maintain the status or integrity of especially through financial or legal guarantees" or "to provide a guard or shield."'  See Cantrell v. Shulkin, 28 Vet. App. 382, 388-89 (2017) (finding "there is no standard against which VA adjudicators can. . . determine whether [a veteran] is employed in a protected environment").  However, the Board finds itself fully informed by the vocational opinion as to the question of a protected work environment, as it is reasoned, extremely thorough and cognizant  of the Veteran's individual situation.  It is therefore accorded a great deal of probative weight; it is in fact determinative in this matter.  

Based on the medical and lay evidence outlined above, the Board finds that the Veteran's employment with the Social Security Administration since August 2008 is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  This is being accomplished by the Board on a facts-found basis.  

The Veteran met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) effective from August 13, 2008.  The evidence shows that the Veteran's service-connected disabilities precluded her from engaging in substantially gainful employment (i.e., no more than marginal) since 2008.  Accordingly, a TDIU is warranted from August 13, 2008.

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for her service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 .

SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling (to include via TDIU due to a single disability) and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

As of this decision, the Veteran's low back disability is the sole basis of a TDIU, effective from August 13, 2008.  Thus, she had additional service-connected disabilities, separate and distinct from the low back disability, whose combined rating was at least 60 percent and involved different anatomical segments or body systems.  Accordingly, she is entitled to SMC at the housebound rate, effective August 13, 2008.  The Board is without discretion in this determination, given the state of the law and the current evidence before it.  


ORDER

A 40 percent rating, but no higher, is granted for a lumbar spine disability, subject to regulations governing the payment of monetary benefits. 

Service connection for cervical spine degenerative disc disease is granted.

Service connection for cervical radiculopathy is granted.  

A TDIU is granted from August 13, 2008, subject to regulations governing the payment of monetary benefits.  

SMC at the housebound rate is granted from August 13, 2008.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


